DETAILED ACTION
The following Office action concerns Patent Application Number 16/608,951.  Claims 1-9 are pending in the application.
Allowable Subject Matter
Claims 1-3 and 6-8 are allowable over the closest prior art of Lee et al (KR 10-2004-0072991, included in the applicant’s IDS).  Lee et al teaches a method of making iron-nickel alloy particles by crushing iron and nickel oxide particles and reducing them in a hydrogen atmosphere.  However, Lee et al does not teach nor suggest making a nickel nanopowder paste.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. § 112(b) because the limitation “at least one material selected from...and steel” is indefinite for having improper Markush form. See MPEP § 2173.05(h). It is unclear if the term “and” in the list of elements requires all of the elements to be included.

Claim 5 is rejected under 35 U.S.C. § 112(d) because it is identical in scope to claim 1.
Claim 9 is rejected under 35 U.S.C. § 112(b) because the limitation “any one selected from...and wax” is indefinite for having improper Markush form. See MPEP § 2173.05(h). It is unclear if the term “and” in the list of elements requires all of the elements to be included.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amina Khan, can be reached at 571-272-5573.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 12, 2021